Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 21, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  144771                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  144792                                                                                                Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  MICHIGAN INSURANCE COMPANY,                                                                               Brian K. Zahra,
            Plaintiff-Appellant,                                                                                       Justices


  v                                                                  SC: 144771
                                                                     COA: 301980
                                                                     Oakland CC: 09-104725-NF
  NATIONAL LIABILITY & FIRE
  INSURANCE COMPANY,
             Defendant-Appellee.
  _________________________________________/
  MICHIGAN INSURANCE COMPANY,
            Plaintiff-Appellee,
  v                                                                  SC: 144792
                                                                     COA: 301980
                                                                     Oakland CC: 09-104725-NF
  NATIONAL LIABILITY & FIRE
  INSURANCE COMPANY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the applications for leave to appeal the February 14, 2012
  judgment of the Court of Appeals are considered. We direct the Clerk to schedule oral
  argument on whether to grant the applications or take other action. MCR 7.302(H)(1).
  At oral argument, the parties shall address: (1) whether the resident of the foster care
  facility injured as a pedestrian in this case can be deemed a “family member” under the
  definition provided in the policy issued to the facility in this case; (2) if the resident was
  such a “family member,” whether the policy coverage extended thereby established a
  priority for the payment of PIP benefits higher than the priority established by MCL
  500.3115(1); and (3) whether the decision in United States Fidelity & Guaranty Co v
  Citizens Ins Co, 241 Mich App 83 (2000), was correctly decided. The parties may file
  supplemental briefs within 35 days of the date of this order, but they should not submit
  mere restatements of their application papers.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 21, 2012             _________________________________________
           t0918                                                                Clerk